Citation Nr: 0710572	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to April 
1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for 
fibromyalgia.  

A hearing at the RO was held in October 2005 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who will render the determination in 
this case. 

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Generally, to prevail on a claim of service connection, there 
must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness (or a medically unexplained 
chronic multisymptom illness such as fibromyalgia) arising 
from service in Southwest Asia during the Gulf War may be 
compensated under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness (or a medically unexplained 
chronic multisymptom illness such as fibromyalgia), provided 
that such disability (1) became manifest in service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and (2) by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis (other than a 
medically unexplained chronic multisymptom illness such as 
fibromyalgia).  To fulfill the requirement of chronicity, the 
illness must have persisted for six months.  38 U.S.C.A. § 
1117, 38 C.F.R. § 3.317 (2006).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
(or a medically unexplained chronic multisymptom illness such 
as fibromyalgia) was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness (or a 
medically unexplained chronic multisymptom illness such as 
fibromyalgia) was caused by a supervening condition or event 
that occurred between the veteran's most recent departure 
from active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

In this case, the veteran seeks service connection for 
fibromyalgia, which he claims was incurred as a result of his 
service in Saudi Arabia during the Gulf War.  After reviewing 
the evidence of record, however, the Board finds that there 
is insufficient evidence upon which to reach a decision.

The record in this case includes the veteran's service 
medical records which are entirely negative for complaints or 
findings of chronic joint pain or fibromyalgia.  At his March 
1992 military discharge medical examination, the veteran 
reported occasional, transient knee discomfort with strenuous 
physical training.  On clinical evaluation, the lower 
extremities and musculoskeletal system were normal.  

Also of record are reports of a September 1993 Gulf War 
Registry examination and an October 1995 VA medical 
examination, at which the veteran's complaints included 
generalized arthralgias.  On both occasions, examination of 
the veteran's muscles and joints was normal and no diagnosis 
pertaining to the veteran's claimed joint pain was rendered, 
including fibromyalgia.  

Thereafter, in October 1995, the veteran sustained an on-the-
job injury to his low back and right ankle, when he fell 
approximately 20 feet from a scaffold.  Subsequent private 
clinical records, dated from August 1998 to October 2000, 
show diagnoses of fibromyalgia, occupational fibromyalgia 
secondary to trauma, chronic regional myalgia in low back, 
chronic pain disorder, residuals of lumbosacral strain, and 
permanent residuals of work injuries on October 19, 1995.  
None of these records makes any reference to the veteran's 
period of active service.  

In February 2004, the veteran submitted a claim of service 
connection for fibromyalgia, which he attributed to his 
service during the Gulf War.  The veteran underwent VA 
medical examination in May 2004 at which the examiner 
concluded that the examination findings were entirely 
compatible with the results of the veteran's October 1995 on-
the-job injury.  He indicated that "[i]f there have been 
signs and symptoms of fibromyalgia, I cannot say because they 
would be masked by the post-traumatic symptomatology.  Degree 
of disability appears to exceed objective findings."  

In a June 2004 rating decision, the RO denied service 
connection for fibromyalgia, finding that the condition had 
first been diagnosed following the 1995 industrial accident 
and was not shown to be related to service.  

The veteran appealed the RO's decision.  In support of his 
claim, the veteran submitted selected portions of evidence 
compiled in connection with his lawsuit for workers' 
compensation benefits, in which he alleged that he had 
fibromyalgia secondary to the October 1995 work related 
accident.  These records included reference to a medical 
opinion to the effect that the veteran had fibromyalgia prior 
to the accident, and a medical opinion to the effect that the 
veteran's fibromyalgia was incurred as a result of the 
October 1995 accident.  Although the veteran did not submit 
these records in their entirety, the Workers' Compensation 
judge concluded that the veteran's allegations that he had 
fibromyalgia due to the October 1995 on-the-job injury were 
not credible.  The judge concluded that the veteran was not 
entitled to payment of workers compensation benefits due to 
fibromyalgia from the October 1995 accident.  

In light of the conflicting evidence of record as to whether 
the veteran currently has fibromyalgia, and whether it is 
secondary to his active service or a post-service work-
related injury, the Board finds that an additional 
examination and medical opinion are necessary.  38 C.F.R. § 
3.159(c)(4) (2006).

In addition, it appears that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Records from SSA have not yet been obtained.  Under 
the VCAA, the RO must attempt to obtain these records.  See 
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2006); see also Tetro v. Gober, 14 Vet. 
App. 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).

The Board also notes that records pertaining to the veteran's 
claim with the Office of Workers' Compensation based on his 
fibromyalgia are incomplete.  On remand, the RO should 
attempt to obtain the decision of the agency involved and any 
supporting documentation.

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision during 
the pendency of this appeal which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, the veteran has not been given 
notification of all five elements, as required by the Dingess 
decision.


In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran 
should be provided 
with a corrective 
VCAA notice under 
38 U.S.C.A. § 
5103(a) and 38 
C.F.R. § 3.159(b) 
which includes an 
explanation as to 
the information or 
evidence needed to 
establish a 
disability rating 
and effective date 
for the claim of 
service connection 
on appeal.

2.  The RO should 
contact SSA and 
obtain a copy of any 
decision regarding 
the veteran's claim 
for disability 
benefits, as well as 
any medical records 
in its possession.

3.  After obtaining 
any necessary 
information from the 
veteran, the RO 
should contact the 
appropriate state 
agency, or Workers' 
Compensation Board, 
and obtain a 
complete copy of the 
decision which 
denied the veteran's 
claim for benefits.  
This request should 
include supporting 
medical 
documentation.

4.  The veteran 
should thereafter be 
scheduled for a VA 
medical examination 
to determine the 
nature and etiology 
of his claimed 
fibromyalgia.  The 
claims folder should 
be made available to 
the examiner for 
review in 
conjunction with the 
examination.  The 
examiner should be 
requested to 
delineate the 
veteran's claimed 
symptoms, and 
provide an opinion 
as to whether it is 
at least as likely 
as not that a 
diagnosis of 
fibromyalgia is 
appropriate.  If so, 
the examiner should 
opine whether it is 
at least as likely 
as not that such 
fibromyalgia results 
from the veteran's 
service in Southwest 
Asia during the Gulf 
War, or whether it 
is due to a post-
service cause, such 
as the October 1995 
on-the-job injury.  

The examiner is 
advised that in 
providing these 
opinions, the term 
"at least as likely 
as not" does not 
mean within the 
realm of medical 
possibility, but 
rather that the 
medical evidence 
both for and against 
a conclusion is so 
evenly divided that 
it is as medically 
sound to find in 
favor of a certain 
conclusion as it is 
to find against it.

5.  After 
undertaking any 
additional 
development which it 
deems to be 
necessary, the RO 
should readjudicate 
the remaining issue 
on appeal.  If the 
benefit sought is 
not granted in full, 
the veteran and his 
representative 
should be furnished 
an appropriate 
supplemental 
statement of the 
case and be afforded 
appropriate 
opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




